Citation Nr: 1223107	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-30 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to a service-connected disorder.

2.  Entitlement to service connection for cardiomyopathy, to include as due to a service-connected disorder.

3.  Entitlement to service connection for neuropathy, to include as due to a service-connected disorder.

4.  Entitlement to service connection for an eye disorder, to include as due to a service-connected disorder.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for tinnitus.


7.  Entitlement to an initial evaluation in excess of 10 percent for service-connected posttraumatic stress disorder.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from October 1963 to June 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) regional office in Lincoln, Nebraska (RO)


FINDINGS OF FACT

1.  Hypertension is not related to the Veteran's military service or to a service-connected disability. 

2.  Cardiomyopathy is not related to the Veteran's military service or to a service-connected disability. 

3.  Neuropathy is not related to the Veteran's military service or to a service-connected disability. 

4.  An eye disorder is not related to the Veteran's military service or to a service-connected disability. 

5.  A refractive error is not a disability for VA purposes.

6.  Sleep apnea is not related to the Veteran's military service. 

7.  Tinnitus is not related to the Veteran's military service. 

8.  Manifestations of the Veteran's service-connected posttraumatic stress disorder (PTSD) include infrequent intrusive recollections, nightmares once or twice a week that keep him up for an hour; mild avoidance of events, a sense of isolation and tended to withdraw from other people at times when he felt stressed that resulted in reduced reliability that would cause transient or mild decrease in work efficiency under periods of significant stress.

9.  Service connection is currently in effect for diabetes mellitus, type II,  evaluated as 20 percent disabling; PTSD, rated as 10 percent disabling; coronary artery disease, rated as 10 percent disabling; and hearing loss in the left ear, assigned a noncompensable evaluation.  The combined rating for the Veteran's current service-connected disorders is 40 percent.

10.  The Veteran completed two years of college, and last worked full time in June 2007 as a delivery driver. 

11.  The Veteran's service-connected disabilities are not shown to preclude the Veteran from securing or following a substantially gainful occupation consistent with his educational background and previous work history.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  Cardiomyopathy was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

3.  Neuropathy was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

4.  An eye disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

5.  Sleep apnea was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

6.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

7.  The criteria for an initial evaluation in excess of 10 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

8.  The criteria for a total rating for compensation purposes based upon individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO's February 2008 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with VA examinations in 2008, 2009, and 2011 in conjunction with the claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  These medical examinations were adequate, as they were based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners provided an opinion as to the etiology of the disabilities at issue.  

Although no nexus opinion has been obtained on the issue of service connection for sleep apnea, none is needed.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the Veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Because not all of these conditions have been met, as will be discussed below, a VA examination is not necessary.  The medical evidence shows no evidence of sleep apnea in service.  There were no complaints or findings indicative of sleep apnea until more than 19 years after discharge.  Consequently, the Veteran has not presented evidence indicating a nexus between a current condition and service.  See generally, Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Service Connection Claims

The Veteran seeks service connection for hypertension, cardiomyopathy, an eye disorder, neuropathy, sleep apnea, and tinnitus.  He contends that these disorders were either caused or aggravated by his military service or by a service-connected disability.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Moreover, in the case of hypertension, cardiomyopathy, and neuropathy, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). .  

Additionally, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Hypertension and Cardiomyopathy

The Veteran's service treatment records do not reveal any complaints or findings of hypertension or cardiomyopathy.  Blood pressure readings in service were under 160 systolic and under 90 diastolic, except for a diastolic reading of 92 in August 1983.  A chest x-ray in February 1966 was unremarkable.  The Veteran complained on his August 1983 separation medical history report of heart trouble and high blood pressure.  His heart and vascular system were noted to be normal on medical examination in August 1983.

At a February 1995 medical report from Immanuel Medical Center, the Veteran noted a 10 to 15 year history of hypertension.  The impression was heart failure, new onset.  Thereafter, treatment records from The Nebraska Medical Center, dated from October 2005 to December 2010, report that the Veteran had a history of congestive heart failure, diagnosed in 1994, and hypertension.  The assessment in January 2007 was hypertension, under control with medication.  The assessment in June 2007 was worsening cardiomyopathy, most likely due to hypertensive damage but may also be related to pulmonary status.  Moderate cardiomyopathy was reported in November 2007.  The examiner noted that the Veteran's cardiomyopathy was associated with significant coronary disease.  The Veteran had an intracoronary stent placement.  There was no evidence in December 2010 of ischemia or heart failure.

Social Security Administration disability benefits, were granted effective June 15, 2007, due to cardiomyopathy and knee arthritis.

On a VA evaluation in March 2008, which included review of the claims file, the Veteran stated that hypertension and congestive heart failure were diagnosed in 1995.  The diagnoses were coronary artery disease, cardiomyopathy, and hypertension.  The examiner noted that because the Veteran's diabetes mellitus was of recent origin and he had multiple risk factors for heart disease, it was "less likely than not" that his diabetes mellitus caused or aggravated his coronary artery disease, cardiomyopathy, or hypertension.

A VA heart evaluation was conducted in July 2011, which included review of the claims files and medical records.  The examiner concluded that the Veteran had non-ischemic cardiomyopathy, unrelated to coronary artery disease, because the cardiomyopathy was present prior to the coronary artery disease.  The examiner cited to medical references.

Despite the Veteran's complaints of high blood pressure in service, with one elevated blood pressure reading, neither cardiomyopathy nor hypertension were shown or diagnosed in service or until a number of years after service discharge.  In fact, the Veteran reported on VA evaluation in March 2008 that hypertension was diagnosed in 1995.  Additionally, VA evaluations in March 2008 and July 2011 did not find a connection between the Veteran's service-connected diabetes mellitus and either his cardiomyopathy or hypertension.  

Due consideration has been given to the Veteran's statements in support of his claim.  Although the Veteran's statements are competent evidence as to his subjective symptoms, they are not competent evidence to establish the etiology of any current diagnosis, to include whether his cardiomyopathy and hypertension are related to service or to service-connected diabetes mellitus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992)

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as there is no competent evidence of cardiomyopathy or chronic hypertension in service, and the VA medical opinions concluded that the Veteran's current cardiomyopathy and hypertension are not related to a service-connected disability, the preponderance of the evidence is against the claims of entitlement to service connection for cardiomyopathy and hypertension and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neuropathy

The Veteran's service treatment records, including his August 1983 separation medical history and medical evaluation reports, do not reveal any complaints or findings indicative of neuropathy.

The Veteran was provided a VA neurological evaluation in July 2009, which included review of the claims files.  He complained of discomfort and a deep numb feeling in the legs, with associated swelling.  He denied any symptoms in the feet or toes, including numbness, pain, or dysesthesia.  Motor and sensory evaluations did not reveal any abnormality.  He did not have any muscle atrophy.  The examiner concluded that the Veteran did not have diabetic neuropathy.

As there was no neuropathy shown in service and no peripheral neuropathy found on VA evaluation in July 2009, service connection for neuropathy is not warranted on either a direct or secondary basis.

Although the Veteran's statements regarding symptoms are competent evidence, they are not competent evidence to establish that he has a chronic disorder that is related to service or to service-connected disability.  See Espiritu, 2 Vet. App. at 495.

The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim for service connection for neuropathy, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.

An Eye Disorder

The Veteran's service treatment records reveal myopia in April 1965.  Examination in April 1967 showed defective visual acuity, corrected by lenses.  Bilateral vision was corrected to 20/20 in January 1968.  The assessment in May 1979 was myopia, stable refractive error.  An eye consultation in October 1981 revealed normal media and fundi.  The Veteran's complaints on separation evaluation in August 1983 included eye trouble.  On examination, it was noted that the Veteran wore glasses for defective vision.  

Subsequent to service discharge, cataracts were noted in treatment records from The Nebraska Medical Center in June 2006 and from First Eye Associates in March 2008.  A VA eye evaluation in March 2008, which included review of the claims files, reported that the Veteran had undergone a bilateral blepheroplasty in early 2008.  The diagnoses were diabetes mellitus without retinopathy; epiretinal membrane, left, unrelated to diabetes mellitus; Stage IV macular hole, left, unrelated to diabetes mellitus; 2+ nuclear sclerotic cataracts, bilaterally, age-related; age-related presbyopia of the eyes; posterior vitreous detachment of the eyes; and circumscribed choroidal nevus temporarily, right, unrelated to diabetes mellitus.

Initially, refractive errors of the eyes are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. § 3.303(c), 4.9 (2011); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Myopia, more commonly known as nearsightedness, is defined as an error of refraction.  See Dorland's Illustrated Medical Dictionary 1094 (28th ed. 1994).  Presbyopia, more commonly known as farsightedness, is defined as impairment of vision due to advancing years or old age.  Id. at 1349.  Myopia, presbyopia, and astigmatism are refractive orders of the eyes that are not generally eligible for disability compensation.  See 38 C.F.R. § 3.303(c).

The only eye problem noted in service was myopia, a refractive error, for which the Veteran was given glasses.  Moreover, the Veteran's vision, with glasses, was corrected to normal in service.  The initial post-service evidence of an eye disability was not until June 2006, which is over 20 years after service separation.  The March 2008 VA eye evaluation, which included review of the claims files and examination of the Veteran, determined that the Veteran's current eye disorders are not due to his service-connected diabetes mellitus.  

Although the Veteran's statements that he has symptoms of a eye disorder are competent evidence, they are not competent evidence to establish that he has a chronic disorder that is related to service or to service-connected disability.  

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b).  The preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for an eye disorder, and it must be denied.  Gilbert, 1 Vet. App. at 54.

Sleep Apnea

The Veteran's service treatment records do not reveal any complaints or findings indicative of sleep apnea, including on separation evaluation in August 1983.  

Nebraska Medical Center records for April and May 2004 reveal that the Veteran had been evaluated for his sleep apnea in July 2003 and April 2004.

A history of sleep apnea was diagnosed by V. K. Agarwal, M.D., in July 2007.

There is no evidence in service, or for many years thereafter, indicative of sleep apnea.  Moreover, the Veteran has not contended that he had sleep apnea in service.  In fact, the initial medical evidence of sleep apnea was not noted until July 2003.  There is no medical opinion of record that suggests any nexus between the Veteran's sleep apnea and his period of active duty.

While the Veteran's statements are competent as to the symptoms of his sleep apnea, these statements are not competent evidence of a linkage between his current sleep apnea and his military service.   

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim for service connection for sleep apnea, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.

Tinnitus

The Veteran's service treatment records do not reveal any complaints or findings indicative of hearing loss or tinnitus, including on retirement audiological evaluation in August 1983.  

The Veteran complained at an audiological evaluation in August 2008 of hearing loss and intermittent tinnitus.  He noted a history of noise exposure in service and recurrent tinnitus mostly after service, which got worse after middle ear problems in 2005.  The examiner concluded that it was "not as likely as not" that the Veteran's tinnitus was related to service noise exposure given that the onset and frequency of occurrence was not noticeable until after middle ear problems in 2005.

There is no evidence in service of tinnitus.  Moreover, the Veteran reported that tinnitus was mostly after service and did not really begin to bother him until after middle ear problems in 2005.  The only medical opinion on file, which is based on a review of the claims files and examination of the Veteran, found there was no nexus between the Veteran's service and tinnitus as he did not have a problem with tinnitus until 2005.  Consequently, service connection for tinnitus is not warranted.   

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim for service connection for tinnitus, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.

Increased Rating Claim 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Service connection was granted for PTSD in a September 2009 rating decision and an initial 10 percent evaluation was assigned under 38 C.F.R. § 4.130. Diagnostic Code 9411, effective December 20, 2007.  Under the Schedule, a 10 percent rating is assigned where there is occupational and social impairment due to mild and transient symptoms that decrease work efficiency and ability to perform occupational tasks only during significant stress or with symptoms controlled by continuous medication.  Id. 

A 30 percent evaluation is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss such as forgetting names, directions, recent events.  Id.

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 41 to 50 is defined as serious symptoms such as, suicidal ideation, severe obsessional rituals, frequent shoplifter or any serious impairment in social, occupational, or school functioning such as, no friends, unable to keep a job.  A GAF of 51 to 60 is defined as moderate symptoms such as, flat affect and circumstantial speech, occasional panic attacks or moderate difficulty in social, occupational, or school functioning such as, few friends, conflicts with peers or co-workers.  A GAF of 61 to 70 is defined as mild symptoms such as, depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning such as, occasional truancy, or theft within the household but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71 to 80 is assigned for transient and expectable reactions to psychosocial stressors such as, difficulty concentrating after family argument with no more than slight impairment in social, occupational, or school functioning such as, temporarily falling behind in schoolwork.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).

The Veteran was provided a VA psychiatric evaluation in August 2009.  He was married and had three adult children and six grandchildren.  He was described as clean and appropriately dressed; his speech was clear and coherent; he was cooperative, relaxed, friendly, and attentive; his affect was appropriate; and his mood was good.  He was fully oriented, his thought process was unremarkable, he did not have a problem with judgment and insight, he did not have panic attacks, he had good impulse control, he did not have homicidal or suicidal ideation, and his memory was normal.  

The Veteran noted in August 2009 that he did well without significant symptoms of PTSD until after 9/11, which began a "delayed onset" of symptoms, with infrequent intrusive recollections, nightmares once or twice a week that keep him up for an hour; he does not have flashbacks.  Avoidance of events was mild.  He had a sense of isolation and tended to withdraw from other people at times when he felt stressed.  Sleep problems were due to sleep apnea.  The Veteran had retired from work in June 2007 because of age/duration eligibility and physical problems.  PTSD, delayed onset, was diagnosed.  A GAF score of 63 was assigned.  The examiner concluded that the Veteran did not have reduced reliability and productivity due to PTSD symptoms and that the present level of symptoms would likely cause transient or mild decrease in work efficiency under periods of significant stress.

The Veteran's GAF score of 63 is indicative of mild symptoms or moderate difficulty in social, occupational, or school functioning. See DSM-IV at 46-47. The Veteran's GAF score of 65 shows some mild symptoms.  DSM-IV at 46-47.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The August 2009 examiner found that the Veteran did not have reduced reliability and productivity due to PTSD symptoms and that the present level of symptoms would likely cause only transient or mild decrease in work efficiency under periods of significant stress.  The Veteran reported infrequent intrusive recollections, nightmares once or twice a week that keep him up for an hour.  Avoidance of events was mild, but he had a sense of isolation and tended to withdraw from other people at times when he felt stressed.  The Veteran did not have depressed mood, anxiety, suspiciousness, panic attacks, flashbacks, chronic sleep impairment due to PTSD,  or mild memory loss.  Consequently, an initial rating in excess of 10 percent for PTSD is not warranted under Diagnostic Code 9411.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture concerning his service-connected PTSD, throughout the time period on appeal, was not so unusual or exceptional in nature as to render the current rating inadequate.  The Veteran's service-connected PTSD is evaluated pursuant to 38 C.F.R. § 4.130, the criteria of which are found by the Board to specifically contemplate the level of disability and symptomatology of his PTSD. The Veteran reported infrequent intrusive recollections, nightmares once or twice a week that keep him up for an hour.  Avoidance of events was mild, but he had a sense of isolation and tended to withdraw from other people at times when he felt stressed.  It was concluded on VA evaluation in August 2009 that the Veteran's PTSD was mild and did not have reduced reliability and productivity.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the current disability rating for his service-connected PTSD.  Ratings in excess thereof are provided for certain manifestations of the service-connected PTSD, but the medical evidence of record does not demonstrate that are present in this case.  The Veteran did not have depressed mood, anxiety, suspiciousness, panic attacks, flashbacks, chronic sleep impairment due to PTSD,  or mild memory loss.  Accordingly, the criteria for the current disability rating more than reasonably describe the Veteran's disability level and symptomatology throughout the period on appeal and does not show occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Therefore, the currently assigned schedular evaluation is adequate and no referral is required.  

After review of the evidence of record, there is no evidence of record that would warrant an evaluation in excess of 10 percent for the Veteran's service-connected PTSD at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for PTSD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A Total Rating For Compensation Purposes Based Upon Individual Unemployability 

The Veteran has asserted that his disabilities prevent him from obtaining and maintaining substantially gainful employment.  VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In the instant case, the record reflects that the Veteran completed two years of college.  He reported having worked as a delivery driver and as a certified financial planner.  He retired from work in June 2007.  Service connection is currently in effect for diabetes mellitus, type II,  evaluated as 20 percent disabling; PTSD, rated as 10 percent disabling; coronary artery disease, rated as 10 percent disabling; and hearing loss in the left ear, assigned a noncompensable evaluation.  The combined rating for the Veteran's current service-connected disorders is 40 percent.  Therefore, his service-connected disorders do not meet the percentage standards for consideration of TDIU rating under 38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have jurisdiction to assign such an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  An extraschedular rating is requested by the RO and approved by the Under Secretary Benefits or by the Director of Compensation and Pension Services.

In this case, the RO has considered TDIU on an extraschedular basis and has determined that referral for such extraschedular rating is not appropriate.  The Board may accordingly consider the issue without prejudice to the Veteran.

As noted above, the Veteran has completed two years of college.  He last worked full time in 2007 and has work experience as a delivery driver and a financial planner.  The Board finds that the preponderance of the evidence does not support a finding that the Veteran's service-connected disabilities cause marked interference with employability.  It was reported in March 2008 that diabetes mellitus did not require restriction of activities and that it was diet managed.  A VA examiner concluded in August 2009 that the Veteran's PTSD symptomatology was mild, without reduced reliability and productivity due to PTSD symptoms.  In September 2011 it was noted that coronary artery disease was stable and nonsymptomatic, and that his reduced exercise capacity was due to nonservice-connected cardiomyopathy and not the result of service-connected CAD.  The Board therefore finds that any further consideration or referral of this matter under the provisions of 38 C.F.R. § 4.16(b) is not necessary or appropriate at this point.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence shows that the Veteran does not meet the threshold criteria for award of a TDIU, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hypertension is denied.  

Service connection for cardiomyopathy is denied.  

Service connection for neuropathy is denied.  

Service connection for an eye disorder is denied.  

Service connection for sleep apnea is denied.  

Service connection for tinnitus is denied.

An initial rating in excess of 10 percent for service-connected PTSD is denied.

TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


